Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of
July 31, 2015 (the “Effective Date”), is by and among FABRINET, an exempted
company incorporated with limited liability in the Cayman Islands (the
“Company”), the Designated Borrowers (together with the Company, the “Borrowers”
and each a “Borrower”), the Guarantors party hereto, the Lenders party hereto
and BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Company, the Designated Borrowers, Subsidiaries of the Company from
time to time party thereto (the “Guarantors”), certain banks and financial
institutions from time to time party thereto (the “Lenders”) and Bank of
America, N.A., as Administrative Agent, are parties to that certain Credit
Agreement dated as of May 22, 2014 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Lenders party hereto, constituting the Required Lenders, are
willing to amend the Credit Agreement in accordance with and subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Definitions.

(a) The definition of “Availability Period” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the date “July 31, 2015” and
replacing such date with “July 31, 2016”.

(b) The definition of “Change of Control” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the parenthetical appearing in
clause (b) therein.

(c) The definition of “Eurodollar Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the proviso therein as
follows:

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

(d) The definition of “Federal Funds Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the phrase “arranged by federal
funds brokers on such day” appearing therein.



--------------------------------------------------------------------------------

(e) The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

“Term Loan Alternate Fee Date” means July 31, 2016.

1.2 Amendment to Section 2.05(a). Section 2.05(a) of the Credit Agreement is
hereby amended by deleting the table appearing therein and replacing such table
as follows:

 

Payment Dates

 

Principal Repayment

Installments

September 30, 2016 and on each December 31, March 31, June 30 and September 30
thereafter until the Maturity Date or, if sooner, until repaid in full  
$3,400,000 (or such lesser amount as may then be outstanding)

1.3 Amendment to Section 2.06(a). Section 2.06(a) of the Credit Agreement is
hereby amended by adding a new sentence immediately following the last sentence
in such section as follows:

To the extent that any calculation of interest or any fee required to be paid
under this Agreement shall be based on (or result in) a rate that is less than
zero, such rate shall be deemed zero for purposes of this Agreement.

1.4 Amendment to Section 2.07. Section 2.07 of the Credit Agreement is hereby
amended by adding new clause (e) immediately following clause (d) as follows:

(e) The Borrower shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, an additional commitment
fee equal to the product of (i) one twentieth of one percent (0.05%) times
(ii) the unused portion of the Term Commitments on the Term Loan Alternate Fee
Date, which such fee shall be (A) fully earned and payable on the Term Loan
Alternate Fee Date, (B) nonrefundable for any reason whatsoever and (C) in
addition to any other fees, costs and expenses payable pursuant to the Loan
Documents, including any other Commitment Fees.

1.5 Amendment to Section 2.13. Section 2.13 of the Credit Agreement is hereby
amended by adding the proviso immediately prior to the period at the end of such
section as follows:

; provided that for the purposes only of voting in connection with any Loan
Document, any participation by ay Designated Lender in any outstanding Credit
Extension shall be deemed a participation of such Lender.

1.6 Amendments to Section 3.02.

(a) The first sentence of Section 3.02(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension, or to determine
or charge interest rates

 

2



--------------------------------------------------------------------------------

based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.

(b) Section 3.02(b) of the Credit Agreement is hereby amended by inserting the
words “or fees” after each appearance of the word “interest” appearing therein.

1.7 Amendment to Section 3.04(a). Section 3.04(a) of the Credit Agreement is
hereby amended by deleting the phrase “the interest on which is determined by
reference to the Eurodollar Rate” appearing therein.

1.8 Amendment to Section 5.17. Section 5.17 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

5.17 Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, Affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, Her Majesty’s Treasury’s Consolidated List of Financial
Sanctions Targets and Her Majesty’s Treasury’s Investment Ban List,
or (iii) located, organized or resident in a Designated Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions that is applicable to the
Company and its Subsidiaries, and have instituted and maintained policies and
procedures designated to promote and achieve compliance with such laws.

1.9 Amendment to Article VI. A new Section 6.19 is hereby added to Article VI of
the Credit Agreement to read as follows:

6.19 Anti-Corruption Laws.

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions that is applicable to
the Company and its Subsidiaries and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

3



--------------------------------------------------------------------------------

1.10 Amendment to Article VII. A new Section 7.18 is hereby added to Article VII
of the Credit Agreement to read as follows:

7.18 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would violate the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions that is applicable to the Company and its
Subsidiaries.

1.11 Amendments to Section 11.06.

(a) Section 11.06(a) of the Credit Agreement is hereby amended by adding the
phrase “and, to the extent required by Section 11.01, each Lender” immediately
after the first appearance of the term “Administrative Agent” therein.

(b) Subsection 11.06(b)(i)(A) of the Credit Agreement is hereby amended by
adding the parenthetical “(determined after giving effect to such Assignments)”
immediately following the first appearance of the term “Approved Funds” therein.

(c) Subsection 11.06(b)(v) of the Credit Agreement is hereby amended by adding
the parenthetical “(or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person)” immediately
following the appearance of the phrase “a natural Person” therein.

(d) Section 11.06(d) of the Credit Agreement is hereby amended by (i) adding the
phrase “or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person,” immediately following the
appearance of the phrase “a natural Person,” therein and (ii) deleting the
phrase “acting solely as an agent of the Borrower” appearing therein and
replacing such phrase with “acting solely as a non-fiduciary agent of the
Borrower”.

1.12 Amendment to Section 11.07(a). Section 11.07(a) of the Credit Agreement is
hereby amended by adding a new sentence immediately following the current
concluding sentence as follows:

In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and publically available information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and their
Commitments.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the
Effective Date upon satisfaction (or waiver) of the following conditions:

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Loan Parties, the Lenders
constituting the Required Lenders and the Administrative Agent.

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

 

4



--------------------------------------------------------------------------------

(c) Fees and Expenses.

(i) The Administrative Agent shall have received from the Company, for the
account of each Lender that executes and delivers a signature page hereto to the
Administrative Agent by 5 p.m. (EDT) on or before July 24, 2015 (each such
Lender, a “Consenting Lender”, and collectively, the “Consenting Lenders”), an
amendment fee in an amount equal to five (5) basis points (0.05%) on (A) the
aggregate unused Term Loan Commitments of such Consenting Lender and (B) the
outstanding principal amount of the Term Loans held by such Consenting Lender.

(ii) The Administrative Agent shall have received from the Company such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby.

(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Effective Date, as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties of the Company and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct (except to the extent such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects (except to the
extent such representations and warranties relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), provided that the representations
and warranties

 

5



--------------------------------------------------------------------------------

contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively.

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

(g) The Loans and other amounts payable by the Borrowers pursuant to the Credit
Agreement are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

3.3 Reaffirmation of Obligations. Each Loan Party hereby ratifies each Loan
Document to which it is a party and acknowledges and reaffirms (a) that it is
bound by all terms of each Loan Document applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations.

3.4 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

3.5 Expenses. The Company agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable and documented
fees and expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.7 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

 

6



--------------------------------------------------------------------------------

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[SIGNATURES ON THE FOLLOWING PAGES]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

COMPANY:     FABRINET,     an exempted company incorporated with limited
liability in the Cayman Islands     By:  

/s/ David Tom Mitchell

    Name:   David Tom Mitchell     Title:   Chief Executive Officer DESIGNATED
BORROWERS:     FABRINET WEST, INC.,     a California corporation     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   Treasurer and Secretary     FABRITEK, INC.,
    a California corporation     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   President, Treasurer and Secretary

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:     FABRINET CO., LTD.     a limited liability company incorporated
under the laws of Thailand     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   Director     FABRINET CHINA HOLDINGS     a
limited liability company incorporated under the laws of Mauritius     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   Director     FABRINET USA, INC.,     a
California corporation     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   President     FBN NEW JERSEY MANUFACTURING,
INC.,     a Delaware corporation     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Ronaldo Naval

Name:   Ronaldo Naval Title:   Vice President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Spencer Hopping

Name:   Spencer Hopping Title:   Vice President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, National Association, as a Lender By:  

/s/ Christopher M. Ames

Name:   Christopher M. Ames Title:   Senior Vice President 19275   Commercial
Banking   HSBC Bank USA, N.A.

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Min Park

Name:   Min Park Title:   Vice President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:  

/s/ Wendy Wong

Name:   Wendy Wong Title:   VP

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT